Citation Nr: 0520782	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical 
spine/neck disorder. 

2.  Entitlement to an initial increased disability rating for 
bilateral pes planus, currently rated as noncompensable.

3.  Entitlement to an initial increased disability rating for 
right trapezius strain, currently rated as noncompensable.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
February 2001 and from March 2003 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the veteran may have submitted a claim 
of entitlement to service connection for a right ankle 
disorder, secondary to his service-connected bilateral pes 
planus, in his August 2003 notice of disagreement.  
Accordingly, this matter is referred to the RO for any 
appropriate development.


FINDINGS OF FACT

1.  The veteran does not have a cervical spine/neck disorder 
attributable in any way to service.  The veteran incurred his 
cervical spine/neck disorder prior to his second period of 
service and the record contains no probative evidence that 
relates that the veteran's cervical spine/neck disorder was 
aggravated due to his second period of active service.

2.  The veteran's bilateral pes planus is productive of no 
greater than mild symptoms without evidence of marked 
deformity, pain on manipulation, or characteristic 
callosities.

3.  The veteran's right trapezius strain shows no evidence of 
muscle spasms or tenderness on palpation.  

4.  There is no convincing evidence to show that veteran has 
obvious limitation in performing his regular employment 
related to his service-connected bilateral pes planus and 
right trapezius strain.


CONCLUSIONS OF LAW

1.  A cervical spine/neck disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2004).

2.  The criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5276 (2004).

3.  The criteria for a compensable disability rating for 
right trapezius strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5301 (2004).

4.  The assignment of a single 10 percent rating for the 
veteran's two separate noncompensable service-connected 
disabilities (connected bilateral pes planus and right 
trapezius strain) based on clear interference with normal 
employability is not warranted.  38 C.F.R. § 3.324 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a January 2003 letters that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims for increased ratings and service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter provided the substantive standard to validate those 
types of claims.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this instance, the veteran's 
claims were received in December 2002.  Thereafter, the RO 
provided notice in January 2003 and adjudicated the case in 
May 2003.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id. at 121.  Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records Arlington Memorial 
Hospital and Jeffrey W. Heitkamp, M.D., and a VA examination 
report dated in September 2004 with a subsequent January 2005 
addendum.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claims.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I.  Service Connection

Factual Background

The veteran has two periods of service.  Service medical 
records from February 1997 to February 2001 reveal complaints 
of neck pain in May 1997 and February 1999; however, these 
complaints were both related to his right trapezius strains.  
The veteran was treated in May 1997 for a neck and shoulder 
strain due to a fall into cargo netting.  On a follow up 
consultation the veteran reported that he "feels great, just 
a bit stiff."  Objective findings at that time were full 
flexion and extension, 5/5 muscle test and lateral bending 
bilaterally was within normal limits.  The veteran did not 
voice any bony tenderness and there was no apparent cervical 
spine deformity.  The veteran was diagnosed as having a 
resolving trapezius strain.  In February 1999, the veteran 
restrained his trapezius muscle and was unable to move his 
neck.  Notwithstanding the lack of range of motion loss in 
his neck, the veteran was diagnosed as having a latissimus 
dorsi strain.  The Board notes that on his February 2001 
separation examination the veteran denied any back pain or 
back injury and that his head, face, neck, and scalp were 
assessed as normal.  

Service medical records from March 2003 to June 2003 reveal 
that the veteran had decreased range of motion in his neck.  
A March 2003 examination revealed that the veteran's neck 
area was sore; he had a plate with four screws in his neck; 
and he had previously received emergency treatment for a 
pinched nerve and a herniated disc in his neck.  The 
treatment for the herniated disc was received at Arlington 
Memorial Hospital in December 2002. 

Arlington Memorial Hospital post-service medical records 
reveal that the veteran first presented with complaints of a 
cervical spine/neck disorder in December 2002. A discharge 
summary reveals that the veteran was playing football on 
Thanksgiving Day and suffered trauma to his chest and a 
hyperextension of his neck.  The veteran subsequently 
developed significant neck pain that radiated down his right 
arm, with increasing pain and weakness in his right triceps.  
The veteran consequently underwent an anterior cervical 
microdiscectomy, osteophytectomy and fusion with operating 
microscope, C6-C7 using banked bone cadaver allograft and 20-
millimeter titanium locking plate.  

The veteran was scheduled for a September 2004 VA 
examination. The examiner related that the veteran was 
injured and underwent a cervical spine fusion and had plates 
inserted in December 2002.  The veteran was then recalled 
into the Marines four months after his surgery and stayed in 
service for four months.  During that period of service the 
veteran did have problems with neck pain, right arm numbness 
and headaches; however, this happened mostly when he lifted 
backpacks or heavy equipment.  During service the veteran was 
prescribed Motrin for his complaints and returned to duty.  
The examiner opined that when the veteran fell off the tower 
in basic training he injured both his neck and right 
trapezius muscle area and subsequently developed apparent 
disc disease and had surgery to the cervical spine in 
December 2002.  The examiner, however, clarified his 
statement in a January 2005 addendum.  He stated that the 
veteran strained his right trapezius and neck in May 1997 and 
re-injured his right trapezius in February 1999.  He noted 
that the veteran actually injured his neck and chest in 
November 2002 when he was diagnosed as having a large 
herniated nucleus pulposus C6-7 with radiculopathy.  He 
indicated that the veteran was not in the military at the 
time of this incident, and that he underwent an anterior 
cervical microdiskectomy and fusion of the C6-7.  The 
examiner concluded that the veteran's "cervical disc disease 
is less likely than not related to his trapezius muscle 
strain earlier in the military."

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Analysis

The veteran claims entitlement to service connection for a 
cervical spine/neck disorder.  The Board notes that the 
veteran had two periods of service, the first being from 
February 1997 to February 2001 and the second from March 2003 
to June 2003.

During his first period of service the Board notes that the 
veteran presented twice, in May 1997 and February 1999, with 
complaints of neck pain.  On both those occasions, however,  
his neck pain was attributed to his diagnosis of a right 
trapezius strain.  Service medical records contained no 
specific diagnosis of a cervical spine or a neck disorder.  
Additionally, on his February 2001 separation examination the 
veteran denied any back pain or injury and his head, face, 
neck, and scalp were assessed as normal.  Moreover, post-
service medical records were silent as to complaints of 
cervical spine or neck disorder until the veteran's accident 
in November 2002, more than a year after his period of 
service.  Finally, there is no medical evidence of record 
that provides a nexus to his period of service.  

Rather, a September 2004 VA examiner specifically opined in 
his January 2005 addendum that the veteran's cervical disc 
disease was less likely than not related his in-service 
trapezius muscle strain.  The Board noted that none of the 
post-service medical evidence indicates that the veteran is 
currently experiencing a cervical spine/neck disorder that is 
related to service.  Accordingly, service connection is 
denied on a direct basis.

It is noted, however, that following his December 2002 injury 
the veteran returned to service from March 2003 to June 2003.  
The entrance examination indicated complaints of neck pain 
and limited motion.  The veteran alleged on his August 2003 
notice of disagreement that he re-injured his neck during 
this second period of service because he was required to 
carry heavy packs. 

In order to be granted service connection for a pre-existing 
condition there needs to be evidence of worsening of the 
condition.  A complete review of the claims folder fails to 
reveal an aggravation or exacerbation of the veteran's pre-
existing cervical spine/neck disorder.

Having assessed the medical evidence of record, the Board 
finds that the veteran's disorder essentially remained stable 
from entry into service to his discharge from service.   The 
service medical records from March 2003 to June 2003 do note 
that upon entry the veteran had decreased range of motion in 
his neck and that the neck area was sore; however, there are 
no records regarding treatment for or complaints about the 
cervical spine/neck disorder.  During his second period of 
service there is no objective evidence that service 
aggravated or worsened his pre-existing cervical spine/neck 
disorder.  Absent evidence that the veteran's cervical 
spine/neck disorder worsened during service, the appeal must 
be denied.  

The Board acknowledges the veteran's contentions that any 
current cervical spine/neck disorder is related to service.  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Where the 
record establishes that a disease or injury did not undergo a 
permanent increase in disability during service, the 
presumption of aggravation provided for in 38 C.F.R. § 
3.306(a), (b) does not apply.  Davis v. Principi, 276 F.3d. 
1341, 1344-45 (Fed. Cir. 2001); Maxson v. West, 12 Vet. App. 
453, 459-60 (1999).  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for cervical spine/neck disorder.


II.  Increased Ratings

Factual Background

1.  Pes Planus

A May 2003 rating decision held that service connection for 
bilateral pes planus was warranted. A noncompensable 
evaluation was assigned because the veteran only exhibited 
mild symptoms.  A higher evaluation of 10 percent was not 
awarded because weight bearing line was not over or medial to 
the great toe, there was no inward bowing of the Achilles 
tendon or pain on manipulation and use of the feet. The 
veteran presented a timely notice of disagreement with the 
disability evaluation and perfected his appeal in December 
2003.

Post-service medical are silent as to treatment and 
complaints of bilateral pes planus.  The veteran was 
scheduled for September 2004 VA examination to address the 
severity of his service-connected bilateral pes planus.  
There was no pain or swelling and the veteran did not require 
special shoes.  The veteran did wear Dr. Scholl's inserts.  
Prolonged standing aggravated his right ankle, but otherwise 
the veteran had no other complaints.  Objective findings 
revealed no calluses, ulceration, or tenderness on palpation.  
Both Achilles tendon alignments were normal, and there was 
normal weight bearing.  Active range of motion did not 
produce any weakness, fatigue, or incoordination.

2.  Right Trapezius

A May 2003 rating decision held that service connection for 
right trapezius strain was warranted. A noncompensable 
evaluation was assigned because the veteran only exhibited a 
slight muscle disability.  A higher evaluation of 10 percent 
was not awarded because there was no evidence of a moderate 
muscle disability.  The veteran presented a timely notice of 
disagreement with the disability evaluation and perfected his 
appeal in December 2003.

Post-service December 2002 treatment records from Arlington 
Memorial Hospital reveal that the veteran reported with 
complaints of sharp pain in his right shoulder that radiated 
down to his mid back and down his left arm resulting in 
numbness in his hand and forearm.  The veteran had incurred a 
chest and shoulder injury while playing football on 
Thanksgiving Day.

The veteran was scheduled for September 2004 VA examination 
to address the severity of his right trapezius strain.  The 
examiner commented that the veteran occasionally strained his 
right trapezius muscle when lifting pipes, while working as 
an electrician.  The pain usually lasted a day or two and he 
self-medicated with aspirin or used a heating pad.  Physical 
examination revealed no muscle spasms or tenderness on 
palpation.  The veteran had good range of motion in the right 
shoulder.  The veteran was diagnosed as having a right 
trapezius muscle strain that he occasionally restrains when 
lifting work equipment.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Analysis

1.  Pes Planus

The record reflects that the RO has rated the veteran's 
bilateral pes planus under Diagnostic Code 5276.  In this 
case, the Board has considered whether another rating code is 
more appropriate than the one used by the RO, but concludes 
that given his medical history and current symptomatology, 
the currently assigned diagnostic code is appropriate.  See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).

An acquired flatfoot condition will be rated as 
noncompensable where mild with symptoms relieved by built-up 
shoe or arch support.  A moderate disability with weight-
bearing over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet will 
be rated as 10 percent disabling for a bilateral or 
unilateral condition.  A severe disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities will be rated as 
20 percent disabling where unilateral and as 30 percent 
disabling where bilateral.  A pronounced disability with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances will be rated as 30 percent disabling 
where unilateral and as 50 percent disabling where bilateral.  
38 C.F.R. Part 4, Diagnostic Code 5276 (2004).

After reviewing the evidence of record, the Board finds that 
a compensable rating for the veteran's bilateral pes planus 
disability is not warranted under Diagnostic Code 5276.  As 
set forth above, a noncompensable rating is assigned for a 
mild disability with symptoms relieved by built-up shoe or 
arch support and a 10 percent disability rating is assigned 
for moderate disability with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet.  Upon examination in 
September 2004, there was no swelling or pain and the veteran 
did not require special shoes.  The veteran did wear shoe 
inserts.  Additionally, there were no calluses and there was 
normal weight bearing.  Accordingly, the Board finds that 
this disability picture does not warrant a 10 percent 
disability rating.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
compensable disability rating for the veteran's bilateral pes 
planus disability.   This is a case where the preponderance 
of the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b)(West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the disability picture presented by 
the veteran's service-connected disabilities does not warrant 
referral for extra-schedular consideration.  There is no 
evidence of such factors as marked interference with 
employment or frequent periods of hospitalizations as to 
render the schedular standards impractical. 38 C.F.R. 
§ 3.321(b).  

2. Right Trapezius

The veteran' service connected right trapezius strain 
disability is rated noncompensable under Diagnostic Code 
5301.  For Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe. 38 C.F.R. § 4.56 
(2004).  Under Diagnostic Code 5301, a noncompensable 
evaluation is assigned for slight injury to Muscle Group I of 
the nondominant arm, which involves the extrinsic muscles of 
the shoulder girdle.  Functions are upward rotation of the 
scapula and elevation of the arm above shoulder level.  A 10 
percent evaluation is assigned for moderate injury of Muscle 
Group I of the nondominant arm, and a 20 percent evaluation 
is assigned for moderately severe injury of Muscle Group I of 
the nondominant arm.  A 30 percent maximum rating is 
warranted for severe injury to this muscle group in the 
nondominant arm. 38 C.F.R. § 4.73, Diagnostic Code 5301.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue- pain, 
impairment of coordination, and uncertainty of movement. 

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection. The 
service department record would show a superficial wound with 
brief treatment and return to duty. There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups. There would be indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.

After reviewing the evidence of record, the Board finds that 
a compensable rating for the veteran's right trapezius strain 
is not warranted under Diagnostic Code 5301.  As set forth 
above, a noncompensable rating is assigned for a slight 
muscle disability with no cardinal signs or symptoms of 
muscle disability.  A 10 percent disability rating is 
warranted for a moderate muscle disability consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.   The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination, and 
uncertainty of movement.  

Upon VA examination in September 2004 there was no evidence 
of muscle spasms or tenderness on palpation.  Additionally, 
the veteran had good range of motion and only experienced 
occasional strains when having to lift pipes.  Following, 
these occasional strains the veteran would self-medicate for 
a day or two with aspirin or a heating pad.  There was no 
indication from the post-service medical evidence that the 
veteran was experience consistent complaints relating to his 
right trapezius muscle strain. Accordingly, the Board finds 
that this disability picture does not warrant a 10 percent 
disability rating.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
compensable disability rating for the veteran's right 
trapezius strain.   This is a case where the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b)(West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the disability picture presented by 
the veteran's service-connected disabilities does not warrant 
referral for extra-schedular consideration.  There is no 
evidence of such factors as marked interference with 
employment or frequent periods of hospitalizations as to 
render the schedular standards impractical. 38 C.F.R. 
§ 3.321(b).  

III.  A 10 Percent Rating Under 38 C.F.R. § 3.324

Under the applicable schedular criteria, when a veteran has 
two or more separate, permanent service-connected 
disabilities of such character as to clearly interfere with 
normal employability, even though none of the disabilities is 
of compensable degree, a single 10 percent rating may be 
assigned (but such rating may not be assigned in combination 
with any other rating).  38 C.F.R. § 3.324 (2004).

In this case, the veteran is service-connected for two 
separate disabilities: bilateral pes planus and a right 
trapezius strain.  Each disability is evaluated at a 
noncompensable level.  However, the Board finds that while 
each of these disabilities involves some degree of functional 
impairment, there is no convincing evidence in the claims 
file to show that the veteran has obvious limitation in 
performing his regular employment related to these 
disabilities.

Objectively, there are no clinical findings to demonstrate 
clear interference with the veteran's normal employability.

In view of the foregoing, the Board finds that the criteria 
for the assignment of a single 10 percent rating under the 
provisions of 38 C.F.R. § 3.324, based on the veteran having 
two noncompensable service-connected disabilities, have not 
been met.  As the weight of the credible evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine/neck disorder is 
denied.

An initial compensable disability rating for bilateral pes 
planus is denied.

An initial compensable disability rating for right trapezius 
strain is denied.

A 10 percent rating for multiple, noncompensable service-
connected disabilities, under 38 C.F.R. § 3.324, is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


